DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 9, and 12 in the response filed August 16, 2021 are acknowledged by the Examiner.
	Claims 1-12 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that the Hall does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 2013/0138028) in view of Braunstein et al (US 2007/0021706).
With respect to claim 1, Gerber et al discloses A functional ankle brace to prevent or treat ankle injury (Fig 10, device 1000), the ankle brace comprising: a rear-entry ankle cuff adapted to be worn adjacently above lateral and medial malleoli of an ankle (Annotated Fig 10, cuff), such that the ankle cuff when worn by a user is closer to the ankle than to a knee of the user (Fig 10, device is adjacent the ankle thus closer to the ankle than the knee, dependent on the user); and an open-heel (Fig 10, Fig 11, open heel between edge 1057), open-malleoli (Fig 10, Fig 11, openings 1030 and 1032 are capable of being 
While Gerber et al discloses a neoprene material which is interpreted as an example of an elastically deformable material, in light of the dependent claims, Gerber is silent on an elastically deformable polymeric material.
Braunstein et al teaches an analogous joint covering having a unitary one-piece construction first layer being a thermoplastic rubber material ([0029]) over a cushion layer ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material layers of Gerber et al to have the elastic layer over a cushion layer as taught by Braunstein et al in order to improve user comfort while maintaining compression (Braunstein et al [0029], [0031]).

    PNG
    media_image1.png
    875
    1017
    media_image1.png
    Greyscale

Annotated Fig 10, Gerber et al
With respect to claim 2, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 1, wherein the ankle cuff and the midfoot member are integrally moulded together in an elastically deformable polymeric material (Braunstein et al [0029], [0031], all of polymeric material layer is integrally formed)(Gerber et al [0039], whole of device is integral and formed together including all of the layers, molded interrupted to mean formed and given a shape. Merriam-Webster.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material layers of Gerber et al to have the elastic layer over a cushion layer as taught by Braunstein et al in order to improve user comfort while maintaining compression (Braunstein et al [0029], [0031]).
With respect to claim 7, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 1, wherein the midfoot member has rearward portions that are releasably adjustably connected to each other by a heel strap extending around the heel (Gerber et al heel strap 1011 for adjustable connection of the midfoot member).
With respect to claim 8, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 1 wherein the midfoot member has lower midfoot portions that are adapted to extend under an arch of the foot between the heel and a fifth metatarsal bone thereof to be adjustably releasably connectable to each other (Gerber et al Annotated Fig 10, adjustable attachment 1015 and 1084 under the arch of the foot).  
With respect to claim 9, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 8, wherein the lower midfoot portions are adjustably releasably connectable to each other either (Gerber et al Fig 10, adjustable attachment of members 1015 and 1084 as they may be attached, detached, and tightened) such that the lower midfoot portions are connectable around both the user’s foot inside of a shoe of the user and exteriorly around the shoe of the user (Gerber et al Fig 10, over the shoe but may be attached inside of the shoe due to the device shape and attachment system).  
With respect to claim 10, Gerber et al/Braunstein et al The functional ankle brace of claim 1, wherein the midfoot member comprises lateral and medial members that are connectable to each other (Gerber et al Fig 10, Fig 11, medial and lateral sides thus medial and lateral members).
Gerber et al/Braunstein et al is silent on by hook- and-loop fastener strips molded respectively thereto 
Gerber et al further teaches that hook-and-loop fasters are a known alternative to the connectors present, for the connection of the medial and lateral members of the midfoot member as hook-and-loop may be an easier system for a user ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerber et al/Braunstein et al to have the hook and loops as taught by Gerber et al as it may be easier for a user to tighten and secure the system (Gerber et al [0092], [0039]).
With respect to claim 11, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 1, wherein the midfoot member is integrally formed, or is connected to, a tongue of a shoe (Gerber et al Fig 1, [0101] device is placed over a shoe thus connected to a shoe and the tongue of a shoe).  
With respect to claim 12, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 1, wherein the ankle brace allows for natural movement in plantar flexion and dorsiflexion, and inversion and eversion (Gerber et al [0002], device surrounds and supports the ankle thus would limit ankle movement in all directions).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al/Braunstein et al as applied to claim 1 above, and further in view of Lussier et al (US 2010/0036306).
With respect to claim 3, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 2, wherein the elastically deformable polymeric material is thermoplastic or polyurethane (Braunstein et al [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material layers of Gerber et al to have the elastic layer over a cushion layer as taught by Braunstein et al in order to improve user comfort while maintaining compression (Braunstein et al [0029], [0031]).
Gerber et al/Braunstein et al does not directly state thermoplastic polyurethane.
Lussier et al teaches an analogous ankle support where the elastic material used is a thermoplastic polyurethane ([0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic material of Gerber et al/Braunstein et al to be TPU as taught by Lussier et al in order to have a material that is suitably elastic and with compression characteristics according to the needs of the user (Lussier et al [0087]).
 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Verkade et al (US 2006/0084899).
With respect to claim 4, Gerber et al/Braunstein et al discloses The functional ankle brace of claim 1.
While Gerber et al/Braunstein et al discloses there may be a series of layers, one of which may be a foam and thus a padding ([0035]), Gerber et al/Braunstein et al is silent on further comprising padding bonded to interior surfaces of the ankle cuff, and to upper interior surfaces of the midfoot member.  
Verkade et al teaches an analogous ankle brace further comprising padding 130 bonded to interior surfaces of the ankle cuff 100, and indirectly to upper interior surfaces of the midfoot member 104 (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerber et al/Braunstein et al to have a cushion liner bonded to the outer layer as taught by Verkade et al as a bonded liner would improve the device comfort and stability (Verkade et al [0050]).
With respect to claim 5, Gerber et al/Braunstein et al/Verkade et al discloses The functional ankle brace of claim 4, wherein the padding comprises EVA (ethylene vinyl acetate copolymer) foam (Verkade et al [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerber et al/Braunstein et al to have a cushion liner as taught by Verkade et al as a liner would improve the device comfort and stability (Verkade et al [0050]).
With respect to claim 6, Gerber et al/Braunstein et al/Verkade et al discloses The functional ankle brace of claim 4.
The current combination of Gerber et al/Braunstein et al/Verkade et al is silent on further comprising a free- floating liner extending downwardly from the padding to overlie lower interior surfaces of the midfoot member.  
Verkade et al further teaches an analogous lower leg orthosis having a free-floating liner 902 extending downwardly from the padding to overlie lower interior surfaces of the midfoot member ([0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786